Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 07/15/2020 has been considered.
Claims 1, 6 and 10 are amended. Claim 8-9 and 11-18 are canceled. Claims 19-26 are added. Claims 1-7, 10, and 19-26 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, 10, 19-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0076269 to Saeed et al., in view of U.S. Patent Application Publication No. 2016/0055357 to Hicks et al.
Regarding claim 1, Saeed teaches a dual-screen sale terminal, comprising a housing and a mainboard mounted inside the housing; 

the first display is electrically connected with the mainboard, a front side of the housing defines an arc-shaped opening, and the housing comprises a base, a frame bending and extending forwardly from an upper end of the base, and a bracket inclinedly extending downwardly from a front end of the frame (Figure 1 teaches the displays being connected to the mainboard, which is labeled as the tablet processor. Figure 2 teaches a front side of the housing defining an arc-shaped opening, and the housing comprising a base, a frame bending and extending forwardly from an upper end of the base. It also extends backward toward the user. Figure 2 also teaches a bracket extending downwardly from a front end of the frame at an angle.); 
and the first display is mounted on the bracket, and the second display is mounted on the upper end of the base (Figure 2 teaches both screens mounted. The part considered as the bracket can also be viewed as upper end of the base, since the base extends to the displays.).
Saeed fails to clearly teach the main board is mounted in the base; the dual-screen sale terminal further comprises a card swiping device and a support configured to accommodate the card swiping device; a data insertion pin is mounted on the housing, a bottom of the support defines an opening configured for exposing the data insertion pin and allowing the data insertion pin to protrude into the support; the data insertion pin is electrically connected with the mainboard; and a bottom of the card swiping device is provided with a gold finger configured for contacting with the data insertion pin whereby realizing the electric connection between the card swiping device and the mainboard.
However, Hicks teaches the main board is mounted in the base (the Main PCB circuit of the mobile scanner gun system, Fig. 16); the dual-screen sale terminal further comprises a card swiping device and a support configured to accommodate the card swiping device; a data insertion pin is mounted on the housing, a bottom of the support defines an opening configured for exposing the data insertion pin and allowing the data insertion pin to protrude into the support; the data insertion pin is electrically connected with the mainboard; and a bottom of the card swiping device is provided with a gold finger configured for contacting with the data insertion pin whereby realizing the electric connection between the card swiping device and the mainboard (A specialized universal serial bus wiring harness connector for communication and engaging the base mount universal receiver when the mobile tablet device 13000 is mounted on the pistol grip base housing shown at 13041. FIG. 17 is a schematic diagram illustrating an embodiment of the sub-boards 1 and 2 circuitry of the mobile scanner gun system, shown generally at 7000. Sub board 1 is shown generally at 7001. Sub board 1 includes a specialized universal serial bus wiring harness for MSR 7002 and scanner/trigger (16 pin) 7003. Main PCB 6001 includes a battery 6002, Magtek MSR head 6003, USB to mobile tablet device 6004, USB to PC 6005, 5A DC jack 6006, Battery LED 6007, MSR LED 6008 (preferably via 3 pins) and connection to sub-board at 6009. Examiner notes that a mobile tablet device with card reading/swiping function can be considered as “a card swiping device”. Examiner notes that USB to mobile tablet device 6004 is considered as “the data insertion pin”. Examiner notes that A specialized universal a bottom of the card swiping device is provided with a gold finger configured for contacting with the data insertion pin whereby realizing the electric connection between the card swiping device and the mainboard”, Fig. 9a-9e, Fig. 16-18d, paragraphs 121 and 127-130).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Saeed to include, the main board is mounted in the base; the dual-screen sale terminal further comprises a card swiping device and a support configured to accommodate the card swiping device; a data insertion pin is mounted on the housing, a bottom of the support defines an opening configured for exposing the data insertion pin and allowing the data insertion pin to protrude into the support; the data insertion pin is electrically connected with the mainboard; and a bottom of the card swiping device is provided with a gold finger configured for contacting with the data insertion pin whereby realizing the electric connection between the card swiping device and the mainboard, as taught in Hicks, in order to provide a combination of mobile technology with POS technology (Hicks, paragraph 4).

Regarding claim 2, the combination of references teaches the dual-screen sale terminal of claim 1. 
Saeed further teaches the second display is a smart tablet electronic device (Paragraph [0027] teaches the use of a tablet PC. Paragraph [0034] teaches the use of a smart tablet.).

Regarding claim 7, the combination of references teaches the dual-screen sale terminal of claim 1. 
Saeed further teaches a lower part of the base comprises an accommodation chamber, a printer is mounted inside the accommodation chamber, and the printer is electrically connected with the mainboard (Paragraph [0049] teaches everything being connected with wires and also wireless connections. Claim 10 also teaches a printer being integrated into the base).
Regarding claim 10, the combination of references teaches the dual-screen sale terminal of claim 9. 
wherein, the card swiping machine comprises: 
Saeed further teaches a casing (Figure 2 teaches the casing. Since the card reader is integrated into the POS, the POS is also the casing.), 
a circuit board mounted inside the casing (Paragraph [0028] teaches a secure processor. Paragraph [0039] teaches the payment processor board being placed in a housing.), 
a magnetic head configured to read information of magnetic strip cards (Paragraph [0006] teaches reading magnetic strips.), 
a card reader configured to read information of chip cards (Paragraph [0006] teaches reading chips.), 
and a card support configured to locate cards (Figure 2 teaches a slot for the cards.); 

the card support is mounted inside the casing, the magnetic head is electrically connected with the circuit board (Paragraph [0006] teaches the use of magnetic card reader. Paragraph [0028] teaches a secure processor. Paragraph [0039] teaches the payment processor board being placed in a housing. Paragraph [0049] teaches everything being connected with wires and also wireless connections.), 
the card reader is mounted on the card support (Figure 2 teaches a card reader mounted on the card reader support, which is the POS system.), 
the magnetic head is disposed on the card support (Paragraph [0006] teaches reading magnetic strips.), 
a side of the casing defines a first opening allowing the card to be inserted into the card slot (Figure 2 teaches an opening for the card to be inserted into the slot.),
Saeed fails to clearly teach the use of gold fingers. 
However, Hicks teaches the gold finger is electrically connected with the circuit board, and a bottom of the casing defines a second opening exposing the gold finger (Examiner notes that gold plating pin connector is a well known connector, which can be considered as “the gold finger”, Fig. 9a-9e, Fig. 16-18d, paragraphs 121 and 127-130).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Saeed to include, the gold finger is electrically connected with the circuit board, and a bottom of the casing defines a second opening exposing the gold finger, as taught in Hicks, in order to provide a combination of mobile technology with POS technology (Hicks, paragraph 4).
Regarding claim 19, the combination of references discloses and teaches the card support extends from a front section of the card slot to form a support plate, and the magnetic head is disposed on the support plate (Hicks, Fig. 10, paragraphs 23,121, and 127, A USB MSR input device is integrated within the upper receiver of the mobile scanner gun system and communicates with the mobile tablet device for carrying out and processing sales transactions. An MSR slot 13033 is integrated within case assembly 13020 for alignment with an MSR within case assembly 13020. Magtek MSR head 6003. Examine notes that the MSR slot with MSR head to support MSR function can be integrated with the case assembly 13020, which is considered as “the card slot with the magnetic head is disposed on the support plate”).  
Regarding claim 20, the combination of references discloses and teaches the card swiping device further comprises a positioning head configured for positioning a card; the positioning head defines therein with a slit configured for guiding and positioning the card, and a rear end of the positioning head is fixed in the first opening (Hicks, Fig. 10, paragraphs 23,121, and 127, The MSR slot 1050, 3033, 13033 can be considered as a positioning head that is configured to guild and position the card).  
Regarding claim 21, the combination of references discloses and teaches the magnetic head and the support plate extend into the positioning head, and the magnetic head is located at one side of the positioning head (Hicks, Fig. 10, paragraphs 23,121, and 127).  
Regarding claim 22, the combination of references discloses and teaches the positioning head defines a notch, and the notch and the magnetic head are respectively 
Regarding claim 23, the combination of references discloses and teaches a front end of the positioning head is provided with a guide slot, of which a width gradually reduces from the front to the rear (Hicks, Fig. 10, paragraphs 23,121, and 127, The MSR slot 1050, 3033, 13033 is a guild slot for card insertion/swiping).  
Regarding claim 25, the combination of references discloses and teaches the card support is provided thereon with a plurality of ribs (Hicks, Fig. 10, paragraphs 23,121, and 127, The MSR slot 1050, 3033, 13033 can receive card insertion to process card reading for transaction. It’s obvious that the MSR slot can include card supporting elements such as a plurality of ribs to support card insertion).  
Regarding claim 26, the combination of references discloses and teaches the card swiping device further comprises a data interface configured for electrical connection with the circuit board, a rear end of the casing defines a third opening, and the data interface is mounted in a position corresponding to the third opening (Hicks, paragraphs 8,29, 32, and 37, It is configured to read barcodes associated with items related to shopping, and includes a memory, a barcode reader, a wireless transceiver, and a data interface. The data interface of the terminal communicates with a data interface of the shopping establishment kiosk cradle or directly with the shopping establishment's communications network. The EEPROM of the Main PCB is connected to the mobile tablet device and can process the command issued by the mobile application to instruct either the barcode scanner or the MSR to acquire required data. said mobile tablet device having an MSR for processing customer payment card data by .
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0076269 to Saeed et al., in view of U.S. Patent Application Publication No. 2016/0055357 to Hicks et al., and further in view of U.S. Patent Application Publication No. 2013/0092805 to Funk et al.
Regarding claim 3, the combination of references teaches the dual-screen sale terminal of claim 1. 
Although Saeed teaches the use of a dual-screen terminal, Saeed fails to clearly teach a display has a screen body and a support base supporting the display screen body (Figures 2-7 teach a dual-screen terminal with a first and second display mounted at the housing.).
Funk teaches the second display comprises a display screen body and a support base supporting the display screen body (Figures 1-2C teach a second display. Figures 7A-9 also teach a support for the display screen body.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Saeed to incorporate the teachings of Funk. In paragraph [0073], Funk teaches the motivation as, “Thus, a tablet mounting system can 

Regarding claim 4, the combination of references teaches the dual-screen sale terminal of claim 3. 
Saeed fails to clearly teach a pivotally connected support block.
Funk further teaches the support base comprises a fixed base mounted on the base and a support block supporting the display screen body, and the support block is pivotally connected to the fixed base (Item 154 in figure 7A can be the fixed base. Items 124 and 162 are part of the support block. The fixed base is pivotally connected to the base. Paragraph [0073] also teaches item 154 being pivotally connected.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Saeed to incorporate the teachings of Funk. In paragraph [0073], Funk teaches the motivation as, “Thus, a tablet mounting system can permit a tablet to be panned and tilted in a manner that is independent of any pan or tilt adjustment that may be made to an attached display monitor.”

Regarding claim 5, the combination of references teaches the dual-screen sale terminal of claim 4. 
Saeed fails to clearly teach pivoting features.
Funk teaches the fixed base is U- shaped, the fixed base comprises a bottom plate and two support plates formed by respectively bending two ends of the bottom plate, a bottom of the support block defines open slots allowing the two support plates 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Saeed to incorporate the teachings of Funk. In paragraph [0073], Funk teaches the motivation as, “Thus, a tablet mounting system can permit a tablet to be panned and tilted in a manner that is independent of any pan or tilt adjustment that may be made to an attached display monitor.”

Regarding claim 6, the combination of references teaches the dual-screen sale terminal of claim 5.
Saeed fails to clearly teach a fixed base being mounted to a bottom of a mounting recess. 
Hicks teaches a rear side of an interface region between the base and the frame defines a mounting recess, and the fixed base is mounted to a bottom of the mounting recess (Fig. 9a-9e, Fig. 16-18d, paragraphs 121 and 127-130).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Saeed to include, a rear side of an interface region between the base and the frame defines a mounting recess, and the fixed base .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0076269 to Saeed et al., in view of U.S. Patent Application Publication No. 2016/0055357 to Hicks et al., and further in view of U.S. Patent Application Publication No. 2004/0159700 to Khan et al.
Regarding claim 24, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose and teaches the card swiping device further comprises a resilient piece for supporting the magnetic head, one end of the resilient piece is fixed on the circuit board, and the magnetic head is mounted on the other end of the resilient piece.  
However, Khan teaches the card swiping device further comprises a resilient piece for supporting the magnetic head, one end of the resilient piece is fixed on the circuit board, and the magnetic head is mounted on the other end of the resilient piece (Specifically, simulacrum 28 is positioned within magnetic swipe slot 8 on the side opposite to magnetic reading head 10, such that gap 42 is defined between simulacrum 28 and magnetic head 10. Gap 42 is of sufficient width to allow slot 8 to simultaneously accommodate both simulacrum 28 and conventional magnetic stripe card 44 having tracks 43 and 45. By exhibiting resilient mechanical properties, substrate 34 serves to protect inductor 40 and traces 36 from abrasion by the repeated sliding of a magnetic card within the slot along the simulacrum and adjacent to magnetic reader head 10, paragraph 66).
 (Khan, paragraph 66).

Response to Arguments
Applicants' arguments filed on 07/15/2020 have been fully considered but they are not fully persuasive especially in light of the new art used in the rejections. 
Applicants remark that “the combination of references does not disclose the dual-screen sale terminal further comprises a card swiping device and a support configured to accommodate the card swiping device; a data insertion pin is mounted on the housing, a bottom of the support defines an opening configured for exposing the data insertion pin and allowing the data insertion pin to protrude into the support; the data insertion pin is electrically connected with the mainboard; and a bottom of the card swiping device is provided with a gold finger configured for contacting with the data insertion pin whereby realizing the electric connection between the card swiping device and the mainboard”.
Examiner directs Applicants' attention to the office action above.
Conclusion
Please refer to form 892 for cited references.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication from the examiner should be directed to Ariel Yu whose telephone number is 571-270-3312. The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/ARIEL J YU/Primary Examiner, Art Unit 3687